FILED
                                                                                   Jan 11 2018, 7:45 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                      Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                    Attorney General
      Brooklyn, Indiana
                                                                 Laura R. Anderson
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      R.R.,                                                      January 11, 2018
      Appellant-Respondent,                                      Court of Appeals Case No.
                                                                 47A04-1705-JV-944
              v.                                                 Appeal from the Lawrence Circuit
                                                                 Court
      State of Indiana,                                          The Honorable John M. Plummer,
      Appellee-Petitioner                                        III, Judge Pro Tempore
                                                                 Trial Court Cause Nos.
                                                                 47C01-1409-JD-294, 47C01-1609-
                                                                 JD-342



      Crone, Judge.


                                               Case Summary
[1]   When R.R., a seventeen-year-old juvenile, did not appear for the combined

      factfinding hearings in his juvenile delinquency and probation violation cases,

      the trial court held the hearings in his absence and found that he committed the
      Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018                           Page 1 of 17
      charged offenses and violated his probation. R.R. now appeals, arguing that he

      had a constitutional right to be present at the hearings and that the trial court

      violated that right by holding them in his absence. The State argues that R.R.

      waived any such right by refusing to appear. In response, R.R. argues that

      under the juvenile waiver statute, Indiana Code Section 31-32-5-1, he could not

      validly waive that right because he was not emancipated.


[2]   We hold that although juveniles have a constitutional right to be present at

      factfinding hearings in delinquency and probation proceedings, the trial court

      had the authority to find R.R. to be in a position of procedural default under the

      particular facts of this case, where R.R. knowingly and intentionally refused to

      appear. The legislature would not have intended for the juvenile waiver statute

      to allow nearly emancipated young adults to ignore trial court orders and

      thwart the operation of the juvenile justice system by intentionally refusing to

      appear at dispositional hearings. Therefore, we affirm.


                                  Facts and Procedural History
[3]   In September 2014, under cause number 47C01-1409-JD-294 (“JD-294”), the

      State filed a petition alleging that R.R. was a delinquent child for committing

      criminal mischief, a class B misdemeanor if committed by an adult. R.R.

      admitted to the allegation and was placed on supervised probation until the

      following September.




      Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 2 of 17
[4]   Between May and September 2015, the State filed seven petitions to modify

      R.R.’s probation.1 Eventually the trial court placed R.R. in residential

      treatment at Southwest Indiana Regional Youth Village. In June 2016, the

      court released R.R. from residential treatment and ordered him to remain on

      supervised probation for six months.


[5]   Between August 2016 and January 2017, the State filed four additional petitions

      to modify R.R.’s probation in JD-294.2 In September 2016, under cause

      number 47C01-1609-JD-342 (“JD-342”), the State filed a petition alleging that

      R.R. was a delinquent child for committing the new offenses of auto theft, a

      class D felony if committed by an adult, and false informing, a class B

      misdemeanor if committed by an adult.


[6]   On October 31, 2016, a joint pretrial conference was held in JD-294 and JD-

      342; R.R. was present at this hearing along with his attorney and his mother,

      with whom he lived. Tr. Vol. 2 at 183. The trial court went off the record and

      scheduled factfinding hearings in both cases for January 17, 2017. Id. at 188;

      Appellant’s App. Vol. 2 at 127 (JD-294), 157 (JD-342). On January 5, the State




      1
       The petitions alleged that R.R. (1) had unexcused absences at school; (2) failed to attend therapy sessions at
      Youth Village; (3) failed to complete community service; (4) violated curfew; (5) had contact with a person
      on probation; and (6) tested positive for marijuana. Appellant’s App. Vol. 2 at 50-71.
      2
        The petitions alleged that R.R. (1) failed to complete GED orientation and attend GED classes; (2)
      committed new offenses (auto theft and false informing); (3) failed to complete treatment at
      Centerstone; (4) violated curfew; (5) consumed alcohol; (6) failed to appear for a urine drug screen; (7)
      failed to attend probation appointments; (8) failed to complete community service; and (9) had contact
      with a person on probation. Appellant’s App. Vol. 2 at 111-32.



      Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018                         Page 3 of 17
      filed a motion to continue the hearings. The next day, the court granted the

      State’s motion and issued an order rescheduling the hearings for February 7 and

      directing R.R. and his mother to appear. Id. at 129 (JD-294), 157 (JD-342).


[7]   On January 20, 2017, in JD-294, the State requested an order from the trial

      court to take R.R. into custody. The State alleged that R.R. “ha[d] not been in

      compliance with the terms and conditions of probation since he was discharged

      from the Southwest Indiana Regional Youth Village on June 23, 2016[,]” in

      that he had failed to attend his probation appointments on January 6 and 20

      and failed to attend his urine drug screen on January 17. Id. at 133; see also id. at

      131-32 (alleging that R.R. had also failed to attend GED classes and complete

      community service). The court issued an order authorizing law enforcement to

      take R.R. into custody and detain him at the Jackson County Juvenile

      Detention Center. Id. at 135. As it turned out, R.R. remained at large for over

      two months.


[8]   R.R., who by then was nearly seventeen and a half years old,3 did not appear at

      the factfinding hearings on February 7. R.R.’s attorney and mother both

      appeared. When the trial court asked R.R.’s mother if she knew where R.R.

      was, she responded, “No. He hasn’t even called me since he left. I thought we

      had an appointment on the 30th and I tried to make him go and he took off and

      I haven’t seen him since.” Tr. Vol. 3 at 2. The court responded, “Well, let the




      3
          R.R. turned eighteen years old on October 10, 2017.


      Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 4 of 17
      record reflect that this child’s whereabouts are unknown. The child’s mother is

      here. She doesn’t know where he is. Sounds like he’s been gone for seven (7)

      or eight (8) days.” Id. The court then confirmed with R.R.’s mother that she

      had not heard from him at all. The court asked the prosecutor what she wanted

      to do, and the prosecutor said that she wanted to proceed in R.R.’s absence.

      Defense counsel objected and requested a continuance “so that [R.R.] can be

      present at his hearing.” Id. at 3. Notably, neither defense counsel nor R.R.’s

      mother alleged that R.R. did not have notice of the rescheduled factfinding

      hearings. The court denied defense counsel’s motion to continue because “the

      child’s whereabouts are unknown, mother is present, [and] the child has taken

      off.” Id. The court then held factfinding hearings in both JD-294 and JD-342.

      At the conclusion of the hearings, the court entered true findings for auto theft

      and false informing in JD-342 and found that R.R. violated his probation in JD-

      294. Appellant’s App. Vol. 2 at 136 (JD-294), 180 (JD-342).


[9]   R.R. was finally detained on the outstanding pick-up order on March 29, 2017,

      and he appeared in court the next day with his attorney and mother for the

      dispositional hearings in JD-294 and JD-342. At the beginning of the hearing,

      the prosecutor reiterated R.R.’s failure to appear on February 7. When R.R.

      took the stand, he testified that “[a]bout two (2) weeks ago,” he started

      “hanging out at a boys home in Bedford.” Tr. Vol. 3 at 74. However, R.R.

      proffered no reason for his failure to appear on February 7. The director of the

      Bedford Boys Home then testified that R.R. “came to us about … five (5) days

      ago” and that after talking with R.R. he learned that there was an outstanding


      Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 5 of 17
       pick-up order for him. Id. at 80. The director testified that he told R.R. that he

       should turn himself in. The trial court awarded wardship of R.R. to the

       Department of Correction in both cases. This appeal ensued.


                                       Discussion and Decision
[10]   R.R. contends that he had a constitutional right to be present at the factfinding

       hearings in JD-294 and JD-342 and that the trial court violated that right by

       holding them in his absence. He first notes that “the right of a child to be

       present at delinquency fact-finding [hearings] has not been squarely addressed

       by [Indiana] appellate courts[.]” Appellant’s Br. at 9. It is well established that

       defendants in criminal proceedings have the constitutional right to be present at

       all stages of their trial. See Jackson v. State, 868 N.E.2d 494, 498 (Ind. 2007)

       (citing U.S. CONST. amend. VI and IND. CONST. art. 1, § 13). And although

       probation revocation hearings are in the nature of a civil action, probationers

       have the constitutional right to be present because revocation implicates their

       liberty interest. Mathews v. State, 907 N.E.2d 1079, 1081-82 (Ind. Ct. App.

       2009). “Juvenile delinquency proceedings are civil proceedings, not criminal

       proceedings, and are based on a philosophy of social welfare rather than

       criminal punishment.” D.M. v. State, 949 N.E.2d 327, 333 n.6 (Ind. 2011).

       Nevertheless, because delinquency and probation proceedings threaten a

       juvenile’s loss of liberty, we see no reason why juveniles should not be afforded

       the same constitutional right as criminal defendants and probationers and

       therefore recognize that juveniles have a general right to be present at

       delinquency and probation factfinding hearings. Cf. In re Gault, 387 U.S. 1, 31-

       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 6 of 17
       57 (1967) (holding that juveniles in delinquency proceedings are

       constitutionally entitled to notice of charges, right to counsel, rights of

       confrontation and cross-examination, and privilege against self-incrimination).4

       Notably, the State does not argue otherwise. See Appellee’s Br. at 15 (State

       assuming arguendo that juveniles have right to be present at delinquency

       factfinding hearings).


[11]   Having established that R.R. had the right to be present at the February 7

       factfinding hearings, the question then becomes whether a hearing can ever be

       held in his absence. If a criminal defendant knowingly and voluntarily waives

       the right to be present, a trial may occur in the defendant’s absence. Jackson,
868 N.E.2d at 498. As the Indiana Supreme Court has stated:


                  When a defendant fails to appear for trial and fails to notify the
                  trial court or provide it with an explanation of his absence, the
                  trial court may conclude that defendant’s absence is knowing and




       4
           Indiana Code Chapter 31-32-2 lists the rights of juveniles. Indiana Code Section 31-32-2-1 provides:

                Except when a child may be excluded from a hearing under IC 31-32-6, a child is entitled to:
                (1) cross-examine witnesses;
                (2) obtain witnesses or tangible evidence by compulsory process; and
                (3) introduce evidence on the child’s own behalf.
       In addition, Indiana Code Section 31-32-2-2 provides:
                In addition to the rights described in section 1 of this chapter, a child charged with a delinquent
                act is also entitled to:
                (1) be represented by counsel under IC 31-32-4;
                (2) refrain from testifying against the child; and
                (3) confront witnesses.
       Although the right to be present is not a listed right, constitutional rights are not determined by the legislature
       in statutes.

       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018                             Page 7 of 17
               voluntary and proceed with trial when there is evidence that the
               defendant knew of his scheduled trial date.


       Id. (quoting Freeman v. State, 541 N.E.2d 533, 535 (Ind. 1989)). “The best

       evidence that a defendant knowingly and voluntarily waived his or her right to

       be present at trial is the ‘defendant’s presence in court on the day the matter is

       set for trial.’” Lampkins v. State, 682 N.E.2d 1268, 1273 (Ind. 1997) (quoting

       Fennell v. State, 492 N.E.2d 297, 299 (Ind. 1986)), modified on other grounds on

       reh’g, 685 N.E.2d 698. Thus, when a defendant knows of the trial date but fails

       to appear, the trial court may presume that the defendant knowingly and

       voluntarily waived the right to be present at the trial and try the defendant in

       absentia. Brown v. State, 839 N.E.2d 225, 227 (Ind. Ct. App. 2005), trans. denied

       (2006). A defendant who has been tried in absentia “must be afforded an

       opportunity to explain his absence and thereby rebut the initial presumption of

       waiver.” Id. This, however, does not require a sua sponte inquiry from the trial

       court. Holtz v. State, 858 N.E.2d 1059, 1063 (Ind. Ct. App. 2006), trans. denied

       (2007). Rather, the defendant cannot be prevented from giving an explanation.

       Id. Upon appellate review, we look to the entire record to determine whether

       waiver of the right to be present at trial was knowing and voluntary. Brown, 839
N.E.2d at 228.


[12]   Applying these principles to R.R., the record shows that he was present in court

       and represented by counsel on October 31 when the trial court scheduled the

       factfinding hearings for January 17. On January 5, the State filed a motion to

       continue the hearings. The next day, the court granted the State’s motion and

       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 8 of 17
entered an order rescheduling the hearings for February 7. Appellant’s App.

Vol. 2 at 129. R.R. was living with his mother at this time. During this same

time, however, R.R. was not complying with his probationary requirements.

That is, he missed appointments with his probation officer on January 6 and 20

and a drug screen on January 17. He also was not attending GED classes or

completing community service. As a result, on January 20, the court issued an

order authorizing law enforcement to take R.R. into custody. R.R.’s mother

tried to get R.R. to go to an appointment on January 30, but he “took off.” Tr.

Vol. 3 at 2. At the February 7 factfinding hearings, R.R. still had not returned

home and his mother had not heard from him. R.R.’s counsel requested a

continuance but offered no grounds other than R.R.’s absence. Accordingly,

the court held the factfinding hearings in R.R.’s absence. R.R. was ultimately

detained on the pick-up order on March 29, and he appeared in court the next

day for the dispositional hearings. R.R.—who was aware of the outstanding

pick-up order, which notably was issued after the trial court rescheduled the

factfinding hearings—testified that he had been at the Bedford Boys Home for

the past two weeks. R.R., however, did not say why he did not appear for the

factfinding hearings on February 7. And on appeal, R.R. again offers no

explanation for his absence. As such, the record viewed in its entirety,

including R.R.’s familiarity with and pattern of noncompliance with the

juvenile justice system at the time of his factfinding hearings, the fact that he

knew about the pick-up order, and his failure to provide an explanation for his

absence, supports the conclusion that R.R.’s absence from the February 7



Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 9 of 17
       factfinding hearings was knowing and voluntary. But this is not the end of the

       matter.


[13]   In his reply brief, R.R. cites the juvenile waiver statute, Indiana Code Section

       31-32-5-1, which reads as follows:


               Any rights guaranteed to a child under the Constitution of the
               United States, the Constitution of the State of Indiana, or any
               other law may be waived only:


               (1) by counsel retained or appointed to represent the child if the
               child knowingly and voluntarily joins with the waiver;


               (2) by the child’s custodial parent, guardian, custodian, or
               guardian ad litem if:


                        (A) that person knowingly and voluntarily waives the
                        right;


                        (B) that person has no interest adverse to the child;


                        (C) meaningful consultation has occurred between that
                        person and the child; and


                        (D) the child knowingly and voluntarily joins with the
                        waiver; or


               (3) by the child, without the presence of a custodial parent,
               guardian, or guardian ad litem, if:


                        (A) the child knowingly and voluntarily consents to the
                        waiver; and

       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 10 of 17
                         (B) the child has been emancipated under IC 31-34-20-6 or
                         IC 31-37-19-27,[5] by virtue of having married, or in
                         accordance with the laws of another state or jurisdiction.


       (Emphasis added.) R.R. observes that neither his counsel nor his mother

       waived his right to be present at the factfinding hearings, and he argues that he

       could not validly waive that right pursuant to the statute because he was not

       emancipated.


[14]   Under R.R.’s interpretation of the juvenile waiver statute, unemancipated

       juveniles could hijack trial court dockets and avoid responsibility for their

       delinquent behavior by knowingly and voluntarily (and repeatedly) refusing to

       appear at factfinding hearings. We can safely say that our legislature would not

       have intended such an absurd result when it enacted the statute back in 1997.

       See State ex rel. Hatcher v. Lake Super. Ct., Room Three, 500 N.E.2d 737, 739 (Ind.

       1986) (stating that courts cannot presume that legislature “intended to do an

       absurd thing”). Unlike confrontation or cross-examination, appearing at a

       factfinding hearing is not only a constitutional right; it is also a responsibility

       imposed by court order. See Appellant’s App. Vol. 2 at 129 (trial court’s order

       directing R.R. and his mother to appear at February 7 hearings). By refusing to

       appear for a factfinding hearing, an unemancipated juvenile defaults on his

       court-ordered obligation, and he cannot rely on the juvenile waiver statute to




       5
        Both statutes require the juvenile court to find that the juvenile “wishes to be free from parental control and
       protection and no longer needs that control and protection,” “has sufficient money for the child’s own
       support,” and “has an acceptable plan for independent living.” See Ind. Code §§ 31-34-20-6, 31-37-19-27.

       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018                         Page 11 of 17
       rescue him from this default. See Jackson, 868 N.E.2d at 497 (“Of course, the

       constitutional rights of Jackson and every other accused must be strictly

       enforced. But a defendant cannot be permitted to manipulate the system simply

       by refusing to show up for trial.”). In sum, we conclude that the legislature

       would not have intended for the juvenile waiver statute to apply in this

       situation. Therefore, we affirm.


[15]   Affirmed.


       Mathias, J., concurs.


       Vaidik, C.J., dissents with opinion.




       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 12 of 17
       ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
       Cara Shaefer Wieneke                                       Curtis T. Hill, Jr.
       Wieneke Law Office, LLC                                    Attorney General
       Brooklyn, Indiana                                          Laura R. Anderson
                                                                  Deputy Attorney General
                                                                  Indianapolis, Indiana



                                                    IN THE
           COURT OF APPEALS OF INDIANA

       R.R.,                                                      January 11, 2018
       Appellant-Respondent,                                      Court of Appeals Case No.
                                                                  47A04-1705-JV-944
               v.                                                 Appeal from the Lawrence Circuit
                                                                  Court
       State of Indiana,                                          The Honorable John M. Plummer,
       Appellee-Petitioner                                        III, Judge Pro Tempore
                                                                  Trial Court Cause No.
                                                                  47C01-1409-JD-294
                                                                  47C01-1609-JD-342



       Vaidik, Chief Judge, dissenting.


[16]   I agree with the majority that juveniles have a constitutional right to be present

       at delinquency and probation fact-finding hearings. But my agreement with the

       majority ends here.



       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018             Page 13 of 17
[17]   Indiana Code section 31-32-5-1, the juvenile waiver-of-rights statute, governs

       the waiver of “any rights” guaranteed to a child under the United States and

       Indiana Constitutions and sets forth three ways that waiver can occur:


               Any rights guaranteed to a child under the Constitution of the
               United States, the Constitution of the State of Indiana, or any
               other law may be waived only:


               (1) by counsel retained or appointed to represent the child if the
               child knowingly and voluntarily joins with the waiver;


               (2) by the child’s custodial parent, guardian, custodian, or
               guardian ad litem if:


                        (A) that person knowingly and voluntarily waives the
                        right;


                        (B) that person has no interest adverse to the child;


                        (C) meaningful consultation has occurred between that
                        person and the child; and


                        (D) the child knowingly and voluntarily joins with the
                        waiver; or


               (3) by the child, without the presence of a custodial parent,
               guardian, or guardian ad litem, if:


                        (A) the child knowingly and voluntarily consents to the
                        waiver; and




       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 14 of 17
                        (B) the child has been emancipated under IC 31-34-20-6 or
                        IC 31-37-19-27, by virtue of having married, or in
                        accordance with the laws of another state or jurisdiction.


       (Emphases added). I believe that Section 31-32-5-1 is unambiguous and

       therefore must be given its clear and plain meaning. See State v. Evans, 810
N.E.2d 335, 337 (Ind. 2004) (“If a statute is unambiguous, that is, susceptible to

       but one meaning, we must give the statute its clear and plain meaning.”

       (quotation omitted)), reh’g denied. Under the plain meaning of this statute, any

       right guaranteed to a child by the constitution (which we all agree includes the

       right to be present at delinquency and probation fact-finding hearings) may be

       waived in only one of three ways, and if one of these three ways is not satisfied,

       the right simply may not be waived.


[18]   In addition, I believe that reading the statute this way fits in with the structure

       of the juvenile code as a whole: to protect children. See ESPN, Inc. v. Univ. of

       Notre Dame Police Dep’t, 62 N.E.3d 1192, 1195 (Ind. 2016) (“Our first task when

       interpreting a statute is to give its words their plain meaning and consider the

       structure of the statute as a whole.”). The juvenile-justice system is founded on

       the notion of parens patriae, which allows the court the power to step into the

       shoes of the parents; this is because children, by definition, are not assumed to

       have the capacity to take care of themselves. In re K.G., 808 N.E.2d 631, 635

       (Ind. 2004). As our Supreme Court explained in K.G., although children

       generally are protected by the same constitutional guarantees against

       governmental deprivations as adults, the State is entitled to adjust its legal


       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 15 of 17
       system to account for children’s vulnerability and their needs for concern,

       sympathy, and paternal attention. Id. at 636. Moreover, it is the policy of this

       State and the purpose of the juvenile code to “ensure that children within the

       juvenile justice system are treated as persons in need of care, protection,

       treatment, and rehabilitation.” Ind. Code § 31-10-2-1(5).


[19]   My colleagues, however, believe that the legislature could not have intended for

       the juvenile waiver-of-rights statute to apply to a juvenile’s right to be present at

       delinquency and probation fact-finding hearings because applying the statute to

       the right to be present produces “absurd” results. Slip op. at 11. The Indiana

       Supreme Court recently examined the absurdity doctrine in Calvin v. State, No.

       02S03-1709-CR-611 (Ind. Dec. 21, 2017). In that case, the State argued that

       under the plain meaning of Indiana’s habitual-offender statutes, the fact that

       prior non-Indiana felonies count as Level 6 felonies (and a habitual-offender

       finding cannot be based on two Level 6 felonies) leads to absurd results. Our

       Supreme Court—acknowledging that the absurdity doctrine is “strong

       medicine” that can defeat the plain meaning of statutes—concluded that the

       absurdity doctrine did not apply. Slip op. at 5. The Court reasoned that case

       law had upheld the plain meaning of the statutes for nearly three decades and

       that invoking the absurdity doctrine would “expand criminal liability beyond

       the habitual-offender statutes’ long-settled plain meaning—a result at odds with

       separation-of-powers principles and our narrow construction of criminal

       statutes.” Id. The Court specifically noted that “the legislature is




       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 16 of 17
       constitutionally subject to process requirements and political responsibility in

       ways that the judiciary is not.” Id. at 6.


[20]   I believe that many of these same concerns apply here and that this case

       likewise “falls outside the doctrine’s boundaries” given the plain meaning of

       Section 31-32-5-1. Id. at 7. Admittedly, this case is difficult because R.R. was

       over seventeen years old when he failed to appear, as opposed to ten years old.

       But Section 31-32-5-1 does not make distinctions based on age. See Hickman v.

       State, 654 N.E.2d 278, 281 (Ind. Ct. App. 1995) (“The taped confession at issue

       was taken on October 7, 1993, at which time Hickman was two months away

       from his eighteenth birthday. Thus . . . Hickman was a ‘child’ at the time of the

       confession and entitled to the protections provided to children under our

       juvenile code.”). At the end of the day, this is the call of our legislature, and if

       this is not what they intended (as my colleagues believe), then “[a]ny change

       must . . . fall to the legislature’s corrective pen.” Calvin, slip op. at 7. Because it

       is undisputed that R.R. did not waive his right to be present pursuant to one of

       the three ways set forth in Section 31-32-5-1, I would reverse the juvenile court

       and remand this case for further proceedings.




       Court of Appeals of Indiana | Opinion 47A04-1705-JV-944 | January 11, 2018   Page 17 of 17